      Case 1:18-cv-00681-RJL Document 286 Filed 01/19/21 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                       Plaintiff,

     v.                                        Civil Action No. 1:18-cv-00681-RJL

                                               Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                       Defendants.




   PLAINTIFF’S MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
        DISMISS DEFENDANTS COUCH AND AMERICA FIRST MEDIA




                                     MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                     MERYL C. GOVERNSKI (D.C. BAR NO. 1023549)
                                     WILLKIE FARR GALLAGHER LLP
                                     1875 K Street NW, Washington, DC 20006
                                     Tel: (202) 303-1442 / Fax: (202) 303-2000
                                     mgottlieb@willkie.com
                                     mgovernski@bsfllp.com
         Case 1:18-cv-00681-RJL Document 286 Filed 01/19/21 Page 2 of 3




       Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff Aaron Rich hereby

respectfully requests that the Court enter an order dismissing with prejudice the Complaint against

Defendants Matthew Couch and America First Media (AFM). Rich and Defendant Couch have

entered into a settlement agreement (“Settlement Agreement”) to resolve Rich’s claims against

Defendants Couch and AFM.1 Pursuant to the Settlement Agreement, Rich wishes to dismiss,

with prejudice, Defendants Couch and AFM from the above-captioned litigation, with each of

Rich, Couch, and AFM to bear his/its own costs and expenses, including attorneys’ fees.




DATED: January 19, 2021                      Respectfully submitted,
                                             /s/ Michael J. Gottlieb
                                             MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                             MERYL C. GOVERNSKI (D.C. BAR NO. 1023549)
                                             WILLKIE FARR GALLAGHER LLP
                                             1875 K Street NW, Washington, DC 20006
                                             Tel: (202) 303-1442 / Fax: (202) 303-2000
                                             mgottlieb@willkie.com
                                             mgovernski@bsfllp.com

                                             Attorneys for Plaintiff Aaron Rich




1
  Pursuant to the Settlement Agreement, it is Plaintiff’s understanding that Couch and AFM
consent to this filing.
                                             1
        Case 1:18-cv-00681-RJL Document 286 Filed 01/19/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on January 19, 2021, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document

also was emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has

agreed to convey served and filed documents to Defendant America First Media through

Defendant Couch as necessary.

      Dated: January 19, 2021

                                         /s/ Michael J. Gottlieb
                                         MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                         WILLKIE FARR & GALLAGHER LLP
                                         1875 K Street NW
                                         Washington, DC 20006
                                         Tel: (202) 303-1000
                                         Fax: (202) 303-2000
                                         mgottlieb@willkie.com
